DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the application filed on 01/29/2018.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed on 01/29/2018 have been received, entered into the record, and considered. See attached form PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 2 recites the limitation "by the database system" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 are rejected by virtue of dependency on claim 2.
Claim 4 recites the limitation "by the database system" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "by the database system" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 are rejected by virtue of dependency on claim 9.
Claim 11 recites the limitation "by the database system" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a mental process) without significantly more.

Analysis of claim 1:
Step 1: Statutory Category? (Is the claim(s) directed to a process, machine, manufacture, or composition of matter?) 
Yes. The claim recites a system; therefore, it falls into the statutory category of process.
Step 2A: Do the claim(s) recite(s) an abstract idea?
The claim recites parse a data set query that includes a first query attribute and a second query attribute, identify a first hierarchy of connected nodes including a first node representing the first query attribute, and a second hierarchy of other connected nodes including a second node representing the second query attribute, identify a directed arc connecting a first correlated node in the first hierarchy to a second correlated node in the second hierarchy, identify cross-hierarchy probabilities of correlations between values of a first attribute represented by the first correlated node in the first hierarchy and values of a second attribute represented by the second correlated node in the second hierarchy, and output an estimated count of a query result set, the estimated count generated from: i) the cross-hierarchy probabilities, ii) probabilities that the values of the first attribute represented by the first correlated node are associated with values of the first query attribute represented by the first node, and iii) probabilities that the values of the second attribute represented by the second correlated node are associated with values of the second query attribute represented by the second node. 

2A Prong 1: The limitation of parsing a data set query that includes a first query attribute and a second query attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “parse” in the context of this claim encompasses the user manually analyze and examine the database query that includes attributes which are columns and table of 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – one or more processors and a non-transitory computer readable storage medium to perform all steps described above. The processor and the non-transitory computer readable storage medium in this step is recited at a high-level of generality (i.e., as a generic processor and a memory performing a generic computer function of parsing database query, identify hierarchies and count the result set) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the storing instruction into non-transitory computer readable storage medium, that is, a memory. The storing step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processor and a non-transitory computer readable storage medium to perform all the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. Therefore, claim 1 is not patent eligible.

Analysis of claim 2:
The claim 2 recites identify an influence by values of an attribute on probabilities of values of another attribute, and create a hierarchy comprising a node representing 

2A Prong 1: The limitation of identifying an influence by values of an attribute on probabilities of values of another attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “identify” in the context of this claim encompasses the user manually determines the impact and correlation among the attributes i.e., database columns and tables. Further, the claim recites the limitation of creating a hierarchy comprising a node representing the attribute, another node representing the other attribute, and a directed arc connecting the node representing the attribute to the other node representing the other attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “create” in the context of this claim encompasses the user generates two connected hierarchies among respective database columns. That is, other than reciting “by the database system”, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – one or more processors to perform both steps described above. The processor in this step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying an attribute on probabilities of values of another attribute and creating a hierarchy) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim further recites the additional element – by the database system to perform the identifying and creating step. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processor to perform both steps amounts to no more than mere instructions to apply the exception using a generic computer component. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element by the database system to perform both steps amounts to no more than mere instructions to apply the exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to 

Analysis of claim 3:
The claim 3 recites identify an additional influence by the values of the other attribute on probabilities of values of an additional attribute, and modify the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional attribute, and an additional directed arc connecting the other node representing the other attribute to the additional node representing the additional attribute. 

2A Prong 1: The limitation of identifying an additional influence by the values of the other attribute on probabilities of values of an additional attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “identify” in the context of this claim encompasses the user manually determines more impact and correlation among the attributes i.e., database columns and tables. Further, the claim recites the limitation of modifying the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional attribute, and an additional directed arc connecting the other node representing the other attribute to the additional node representing the additional attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – one or more processors to perform both steps described above. The processor in this step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying an attribute on probabilities of values of another attribute and creating a hierarchy) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim further recites the additional element – by the database system to perform the identifying and creating step. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processor to perform both steps amounts to no more than mere instructions to apply the exception using a generic computer component. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element by the database system to perform both steps amounts to no more than mere instructions to apply the exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using a particular technological environment or field of use cannot provide an inventive concept. Therefore, claim 3 is not patent eligible.

Analysis of claim 4:
The claim 4 recites identify a correlation between the values of the first attribute that is represented by the first correlated node in the first hierarchy, and probabilities of the values of the second attribute that is represented by the second correlated node in the second hierarchy, and create the directed arc connecting the first correlated node in the first hierarchy to the second correlated node in the second hierarchy. 

2A Prong 1: The limitation of identifying a correlation between the values of the first attribute that is represented by the first correlated node in the first hierarchy, and probabilities of the values of the second attribute that is represented by the second correlated node in the second hierarchy, as drafted, is a process that, under its broadest 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – one or more processors to perform both steps described above. The processor in this step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying an attribute on probabilities of values of another attribute and creating a hierarchy) such that it amounts no more than mere instructions to apply the exception 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processor to perform both steps amounts to no more than mere instructions to apply the exception using a generic computer component. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element by the database system to perform both steps amounts to no more than mere instructions to apply the exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using a particular technological environment or field of use cannot provide an inventive concept. Therefore, claim 4 is not patent eligible.

Analysis of claim 5:
The claim 5 recites identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node 

2A Prong 1: The limitation of identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node in the first hierarchy have any correlation, determining whether values associated with a highest correlated node in the first hierarchy have any correlation before determining whether values associated with a lowest correlated node in the second hierarchy have any correlation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually recognizes and decides the correlation between two hierarchies based on highest and lowest correlated nodes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 5 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than 

Analysis of claim 6:
The claim 6 recites identifying the correlation is further based on determining whether values associated with a higher correlated node in the second hierarchy have any correlation before determining whether values associated with a highest correlated node in the second hierarchy have any correlation, and terminating the determining when a hierarchical level of correlation is identified. 

2A Prong 1: The limitation of identifying the correlation is further based on determining whether values associated with a higher correlated node in the second hierarchy have any correlation before determining whether values associated with a highest correlated node in the second hierarchy have any correlation, and terminating the determining when a hierarchical level of correlation is identified, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually recognizes and decides the correlation from the second hierarchies based on highest and lowest correlated nodes, and finish the process when hierarchy level in ascertained. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls 

Claim 6 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 6 can be performed by human mind with pen and paper. Therefore, claim 6 is not patent eligible.

Analysis of claim 7:
The claim 7 recites the data set query further includes a third query attribute that lacks any connection to any hierarchy of connected nodes, and generating the estimated count is further based on independent probabilities associated with the third query attribute. 

2A Prong 1: The limitation of the data set query further includes a third query attribute that lacks any connection to any hierarchy of connected nodes, and generating the estimated count is further based on independent probabilities associated with the third query attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually creates a third query and generates approximate result set count based on absolute possibility. If a claim limitation, under its broadest reasonable interpretation, covers 

Claim 7 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 7 can be performed by human mind with pen and paper. Therefore, claim 7 is not patent eligible.

Analysis of claim 8:
Step 2A: Do the claim(s) recite(s) an abstract idea?
The claim recites parse a data set query that includes a first query attribute and a second query attribute, identify a first hierarchy of connected nodes including a first node representing the first query attribute, and a second hierarchy of other connected nodes including a second node representing the second query attribute, identify a directed arc connecting a first correlated node in the first hierarchy to a second correlated node in the second hierarchy, identify cross-hierarchy probabilities of correlations between values of a first attribute represented by the first correlated node in the first hierarchy and values of a second attribute represented by the second correlated node in the second hierarchy, and output an estimated count of a query result set, the 

2A Prong 1: The limitation of parsing a data set query that includes a first query attribute and a second query attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “parse” in the context of this claim encompasses the user manually analyze and examine the database query that includes attributes which are columns and table of the database. Further, the claim recites the limitation of identifying a first hierarchy of connected nodes including a first node representing the first query attribute, and a second hierarchy of other connected nodes including a second node representing the second query attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identify” in the context of this claim encompasses the user defines a first hierarchy e.g., Country, State, and City and a second hierarchy e.g. industry and sub-industry. Similarly, the limitation of identifying a directed arc connecting a first correlated node in the first hierarchy to a second correlated node in the second hierarchy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identify” in the context of this claim encompasses the user 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by one or more processors and a non-transitory computer readable medium to perform all steps described above. The processor and the non-transitory computer readable medium in this step is recited at a high-level of generality (i.e., as a generic processor and a memory performing a generic computer function of parsing database query, identify hierarchies and count the result set) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the retrieving instruction from a non-transitory computer readable medium, that is, a memory. The retrieving step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processor and a non-transitory computer readable medium to perform all the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the retrieving step was considered to be extra-solution activity in Step 2A Prong 2, and thus ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed retrieving step is well-understood, routine, conventional activity is supported under Berkheimer. Therefore, claim 8 is not patent eligible.

Analysis of claim 9:
The claim 9 recites identify an influence by values of an attribute on probabilities of values of another attribute, and create a hierarchy comprising a node representing the attribute, another node representing the other attribute, and a directed arc connecting the node representing the attribute to the other node representing the other attribute. 

2A Prong 1: The limitation of identifying an influence by values of an attribute on probabilities of values of another attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “identify” in the context of this claim encompasses the user manually determines the impact and correlation among the attributes i.e., database columns and tables. Further, the claim recites the limitation of creating a hierarchy comprising a node representing the attribute, another node 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by the database system to perform both the identifying and creating steps. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 

Analysis of claim 10:
The claim 10 recites identify an additional influence by the values of the other attribute on probabilities of values of an additional attribute, and modify the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional attribute, and an additional directed arc connecting the other node representing the other attribute to the additional node representing the additional attribute. 

2A Prong 1: The limitation of identifying an additional influence by the values of the other attribute on probabilities of values of an additional attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “identify” in the context of this claim encompasses the user manually determines more impact and correlation among the attributes i.e., database columns and tables. Further, the claim recites the limitation of modifying the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by the database system to perform both the identifying and creating step. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 

Analysis of claim 11:
The claim 11 recites identify a correlation between the values of the first attribute that is represented by the first correlated node in the first hierarchy, and probabilities of the values of the second attribute that is represented by the second correlated node in the second hierarchy, and create the directed arc connecting the first correlated node in the first hierarchy to the second correlated node in the second hierarchy. 

2A Prong 1: The limitation of identifying a correlation between the values of the first attribute that is represented by the first correlated node in the first hierarchy, and probabilities of the values of the second attribute that is represented by the second correlated node in the second hierarchy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “identify” in the context of this claim encompasses the user manually finds the likelihood of correlation between the attributes of hierarchies. Further, the claim recites the limitation of creating the directed arc connecting the first correlated node in the first hierarchy to the second correlated 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by the database system to perform both the identifying and creating step. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element by the database system to perform both steps amounts to no more than mere 

Analysis of claim 12:
The claim 12 recites identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node in the first hierarchy have any correlation, determining whether values associated with a highest correlated node in the first hierarchy have any correlation before determining whether values associated with a lowest correlated node in the second hierarchy have any correlation. 

2A Prong 1: The limitation of identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node in the first hierarchy have any correlation, determining whether values associated with a highest correlated node in the first hierarchy have any correlation before determining whether values associated with a lowest correlated node in the second hierarchy have any correlation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For 

Claim 12 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 12 can be performed by human mind with pen and paper. Therefore, claim 12 is not patent eligible.

Analysis of claim 13:
The claim 13 recites identifying the correlation is further based on determining whether values associated with a higher correlated node in the second hierarchy have any correlation before determining whether values associated with a highest correlated node in the second hierarchy have any correlation, and terminating the determining when a hierarchical level of correlation is identified. 

2A Prong 1: The limitation of identifying the correlation is further based on determining whether values associated with a higher correlated node in the second hierarchy have any correlation before determining whether values associated with a 

Claim 13 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 13 can be performed by human mind with pen and paper. Therefore, claim 13 is not patent eligible.

Analysis of claim 14:
The claim 14 recites the data set query further includes a third query attribute that lacks any connection to any hierarchy of connected nodes, and generating the estimated count is further based on independent probabilities associated with the third query attribute. 

2A Prong 1: The limitation of the data set query further includes a third query attribute that lacks any connection to any hierarchy of connected nodes, and generating the estimated count is further based on independent probabilities associated with the third query attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually creates a third query and generates approximate result set count based on absolute possibility. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 14 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 14 can be performed by human mind with pen and paper. Therefore, claim 14 is not patent eligible.

Analysis of claim 15:
Step 1: Statutory Category? (Is the claim(s) directed to a process, machine, manufacture, or composition of matter?) 
Yes. The claim recites a method; therefore, it falls into the statutory category of process.
Step 2A: Do the claim(s) recite(s) an abstract idea?
The claim recites parsing a data set query that includes a first query attribute and a second query attribute, identifying a first hierarchy of connected nodes including a first node representing the first query attribute, and a second hierarchy of other connected nodes including a second node representing the second query attribute, identifying a directed arc connecting a first correlated node in the first hierarchy to a second correlated node in the second hierarchy, identifying cross-hierarchy probabilities of correlations between values of a first attribute represented by the first correlated node in the first-46-Attorney Docket No.: 1200.3169US SFDC Docket No.: 3169UShierarchy and values of a second attribute represented by the second correlated node in the second hierarchy, and outputting an estimated count of a query result set, the estimated count generated from: i) the cross-hierarchy probabilities, ii) probabilities that the values of the first attribute represented by the first correlated node are associated with values of the first query attribute represented by the first node, and iii) probabilities that the values of the second attribute represented by the second correlated node are associated with values of the second query attribute represented by the second node. 

2A Prong 1: The limitation of parsing a data set query that includes a first query attribute and a second query attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “parsing” in the context of this claim encompasses the user manually analyze 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by a database system to perform all the steps described above. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 

Analysis of claim 16:
The claim 16 recites identifying an influence by values of an attribute on probabilities of values of another attribute, and creating a hierarchy comprising a node representing the attribute, another node representing the other attribute, and a directed arc connecting the node representing the attribute to the other node representing the other attribute. 

2A Prong 1: The limitation of identifying an influence by values of an attribute on probabilities of values of another attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “identifying” in the context of this claim encompasses the user manually determines the impact and correlation among the attributes i.e., database columns and tables. Further, the claim recites the limitation of creating a hierarchy comprising a node representing the attribute, another node representing the other attribute, and a directed arc connecting the node representing 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by the database system to perform all the steps described above. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element by the database system to perform all the steps amounts to no more than mere 

Analysis of claim 17:
The claim 17 recites identifying an additional influence by the values of the other attribute on probabilities of values of an additional attribute, and modifying the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional attribute, and an additional directed arc connecting the other node representing the other attribute to the additional node representing the additional attribute. 

2A Prong 1: The limitation of identifying an additional influence by the values of the other attribute on probabilities of values of an additional attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “identifying” in the context of this claim encompasses the user manually determines more impact and correlation among the attributes i.e., database columns and tables. Further, the claim recites the limitation of modifying the hierarchy comprising the other node representing the other attribute to further comprise an additional node representing the additional attribute, and an additional directed arc connecting the other node representing the 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by the database system to perform all the steps described above. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 

Analysis of claim 18:
The claim 18 recites identify a correlation between the values of the first attribute that is represented by the first correlated node in the first hierarchy, and probabilities of the values of the second attribute that is represented by the second correlated node in the second hierarchy, and create the directed arc connecting the first correlated node in the first hierarchy to the second correlated node in the second hierarchy. 

2A Prong 1: The limitation of identifying a correlation between the values of the first attribute that is represented by the first correlated node in the first hierarchy, and probabilities of the values of the second attribute that is represented by the second correlated node in the second hierarchy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “by the database system” language, “identify” in the context of this claim encompasses the user manually finds the likelihood of correlation between the attributes of hierarchies. Further, the claim recites the limitation of creating the directed arc connecting the first correlated node in the first hierarchy to the second correlated 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by the database system to perform all the steps described above. The database system in this step is recited a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element by the database system to perform all the steps amounts to no more than mere 

Analysis of claim 19:
The claim 19 recites identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node in the first hierarchy have any correlation, determining whether values associated with a highest correlated node in the first hierarchy have any correlation before determining whether values associated with a lowest correlated node in the second hierarchy have any correlation, determining whether values associated with a higher correlated node in the second hierarchy have any correlation before determining whether values associated with a highest correlated node in the second hierarchy have any correlation, and terminating the determining when a hierarchical level of correlation is identified.

2A Prong 1: The limitation of identifying the correlation is based on determining whether values associated with a lowest correlated node in the first hierarchy have any correlation before determining whether values associated with a higher correlated node in the first hierarchy have any correlation, determining whether values associated with a highest correlated node in the first hierarchy have any correlation before determining whether values associated with a lowest correlated node in the second hierarchy have 

Claim 19 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 19 can be performed by human mind with pen and paper. Therefore, claim 19 is not patent eligible.

Analysis of claim 20:


2A Prong 1: The limitation of the data set query further includes a third query attribute that lacks any connection to any hierarchy of connected nodes, and generating the estimated count is further based on independent probabilities associated with the third query attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually creates a third query and generates approximate result set count based on absolute possibility. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 20 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 20 can be performed by human mind with pen and paper. Therefore, claim 20 is not patent eligible.

Claims 8-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8-14 are directed towards “computer-readable program code”. 
The “computer-readable program code” of claim 8, under the broadest reasonable interpretation includes software expressed as code often referred to as “software per se” that includes a set of instructions without physical embodiment which are NOT a statutory category of invention. The claim does recite “to be executed by one or more processors” and “when retrieved from a non-transitory computer readable medium”. However, these hardware components are not claimed as part of the computer program product. According to the composition of the preamble, the computer program product just comprises program code that is to be executed after its retrieval. Therefore, when the broadest reasonable interpretation of a claim covers a software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Therefore, claim 8 is non-statutory and is rejected under 35 U.S.C. § 101.
Claims 9-14 are rejected by virtue of dependency on claim 8. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 10,387,578 B1 which describes utilization limits for nested objects queries.
US 2018/0376000 A1 which describes graphical user interface generation using a hierarchy.

US 2018/0336202 A1 which describes system and method to represent documents for search in a graph.
US 2015/0142807 A1 which describes methods, systems and computer program products for using a distributed associative memory base to determine data correlations and convergence therein.
US 2009/0259679 A1 which describes parsimonious multi-resolution value-item lists.
US 2012/0278321 A1 which describes visualization of concepts within a collection of information.
US 9,244,976 B1 which describes just-in-time analytics on large file systems and hidden databases.
NPL: Selectivity Estimation using Probabilistic Models (ACM SIGMOD 2001 May 21-24 (Year: 2001), ACM 1581133324/01/05).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is 303-297-4302.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123